In a negligence action to recover damages for personal injury and loss of services, etc., defendants appeal from an interlocutory judgment of the 'Supreme Court, Westchester County, entered October 2, 1967, in favor of plaintiffs on the issue of liability, upon a jury verdict. Judgment reversed, on the law and the facts, without costs, and complaint dismissed on the law, without costs. In our opinion, plaintiffs failed to establish that defendants had not exercised reasonable care in the maintenance of the premises under the weather conditions prevailing at the time of the accident (cf. Spaulding v. Christakos, 269 App. Div. 909, affd. 295 N. Y. 973; Miller v. Gimbel Bros., 262 N. Y. 107; Antenen v. New York Tel. Co., 271 N. Y. 558; Vaglio v. Our Lady of Mount Carmel R. C. Church, 22 A D 2d 815; Friedfeld v. Chemical Corn Exch. Bank, 22 A D 2d 809; Boccaccino v. Our Lady of Pity R. C. Church, 18 A D 2d 1055; Scott v. United States, 158 F. Supp. 810). Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.